Citation Nr: 0519250	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Chicago, Illinois, Regional Office (the RO) of the Department 
of Veterans Affairs (VA).

In an August 2003 rating decision, the RO determined that new 
and material evidence had not been submitted with regard to a 
claim of entitlement to service connection for a nervous 
disorder, characterized by the RO at that time as a paranoid 
personality disorder, and that this claim had not been 
reopened.  It was noted that this issue had been denied by 
the St. Paul, Minnesota, RO in June 1989, a decision from 
which the veteran had not appealed.  The veteran indicated 
disagreement with the Chicago RO's August 2003 decision and, 
after being issued a statement of the case, perfected his 
appeal by submitting a substantive appeal (VA Form 9) in 
September 2004.

The issue adjudicated by the St. Paul RO in June 1989 was 
characterized as "service connection for a nervous 
condition," and the claim was then denied on the basis that   
a paranoid personality disorder was the only nervous 
condition shown on review.  The June 1989 denial, however, 
encompassed all nervous conditions for which service 
connection could have in theory been established.  The 
Chicago RO's characterization of the veteran's current claim 
as one in which he is seeking to reopen a claim of service 
connection for paranoid personality disorder, therefore, does 
not accurately reflect the nature of his claim.  The Board, 
in view of this procedural history, has characterized the 
issue as indicated on the first page of this decision, and 
will review the veteran's case accordingly.

The issue of entitlement to service connection for a nervous 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a June 1989 rating decision, the St. Paul RO denied 
the veteran's claim for service connection for a nervous 
disorder.  The veteran was notified of that decision, and of 
appellate rights and procedures, but did not file a timely 
appeal.

2.  The evidence received since the St. Paul RO's June 1989 
rating decision is of such significance that it raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a nervous disorder.


CONCLUSIONS OF LAW

1.  The June 1989 rating decision in which service connection 
for a nervous disorder was denied is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

2.  The evidence received since the June 1989 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for a nervous disorder has been reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for a nervous disorder.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence that is sufficient to reopen his claim, 
which was previously denied in a June 1989 rating decision.  




Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

In the instant case, the Board has determined that new and 
material evidence has been submitted with regard to the 
veteran's claim of entitlement to service connection for a 
nervous disorder, and that this claim has been reopened.  
Accordingly, any outstanding deficiencies in the VA's 
obligations to notify and assist the veteran under the VCAA 
are not, with regard to that specific aspect of his claim, 
prejudicial to him; see Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Mayfield v. Nicholson, No. 02-1077 (Fed. 
Cir. April 14, 2005) [nonprejudicial error is an error that 
did not affect the essential fairness of the adjudication].  
The Board notes, however, that the veteran and his 
representative were furnished with a letter from the RO in 
June 2003 that set forth the requirements under the VCAA as 
to the development of his case as it pertained to its 
reopening, and that further satisfaction of VCAA requirements 
is sought in the Remand section of this decision.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in June 2003, subsequent to this date.  Therefore, the latter 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis for 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

The veteran's claim of entitlement to service connection for 
a nervous disorder was previously denied by VA in a June 1989 
RO rating decision from which the veteran did not appeal.

Of record at the time of the June 1989 rating decision were 
the veteran's service medical records.  The report of an 
October 1970 service psychiatric evaluation indicated a 
diagnosis of paranoid personality disorder.  In a statement 
submitted in support of his claim, the veteran indicated that 
he had been an outpatient at the Lakeside (Chicago) VA 
Medical Center between 1971 and 1976.

In a June 1989 rating decision, the St. Paul RO denied the 
veteran's claim for service connection for a nervous 
condition on the basis that the only nervous disorder shown 
by the record was that of paranoid personality disorder, 
which is a constitutional or developmental abnormality (and 
which accordingly is not a disability for which VA benefits 
are awarded under 38 C.F.R. § 3.303(c)).  The RO notified the 
veteran of this decision and of his appellate rights by 
letter dated later in June 1989.  The veteran did not appeal 
the decision within one year of notification of the denial.

Relevant evidence submitted since the St. Paul RO issued its 
June 1989 rating decision includes private medical records 
dated between 1990 and 2002.  These records reflect diagnoses 
to include chronic adjustment disorder with depressed mood 
and mixed anxiety.  The report of a June 1991 VA examination 
indicates diagnoses to include major depression (Axis I) and 
possible compulsive features (Axis II).  In a statement dated 
in September 2004, a private physician noted that he had 
reviewed the veteran's case, and that the initial diagnosis 
of paranoid personality was either made in error, or was 
purposefully chosen by the military to prevent the veteran 
from receiving service connection.  

At his personal hearing, the veteran testified that his 
nervous problems first began while he was in service, and 
that he was accorded treatment for mental problems following 
his separation from service.

As noted above, the veteran's claim of entitlement to service 
connection for a nervous condition was denied in a June 1989 
RO rating decision.  The veteran was notified of that 
decision and did not appeal.  The June 1989 decision thus 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  The veteran's claim may 
therefore be reopened only upon the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002).

In essence, the RO denied the veteran's claim in June 1989 
because it determined that the medical evidence did not 
demonstrate the presence of any nervous disorder other than a 
paranoid personality disorder, which is constitutional or 
developmental in nature.  The evidence associated with his 
claims file since that date includes VA and private medical 
assessments showing that other mental disabilities have been 
diagnosed, and an opinion that the diagnosis of paranoid 
personality rendered in service was erroneous, implying that 
there is a nexus between the veteran's in-service mental 
problems and his current mental disability.  

This evidence is new, in that it is information that was not 
previously of record.  It is also material, in that it 
addresses two of the factors, the presence of a current 
disability and the relationship between the manifestation of 
that disability and service, upon which service connection is 
predicated.

In brief, new and material evidence, of such significance 
that it raises a reasonable possibility of substantiating the 
veteran's claim for service connection for a nervous 
disorder, has been submitted subsequent to June 1989, when 
the St. Paul RO previously denied that claim.  His claim of 
entitlement to service connection for a nervous disorder, 
accordingly, has been reopened.
ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
nervous disorder has been reopened; to that extent, the 
appeal is granted.


REMAND

After review of the claims file, the Board has determined 
that additional development is requisite as to the veteran's 
claim of entitlement to service connection for a nervous 
disorder.

VA's statutory duty to assist the veteran in the development 
of his claim attaches at this juncture.  The Board must 
therefore determine whether additional development of the 
evidence is needed.

Current medical evidence indicates that several different 
diagnoses have been rendered.  The record also contains a 
statement by a physician in which it is alleged that the 
veteran's in-service mental problems were misdiagnosed.  

The veteran should therefore be accorded a VA mental status 
examination, at which time the examiner should indicate 
whether any nervous disorder is currently manifested and, if 
so, whether it was initially manifested during the veteran's 
period of active service or is otherwise related thereto.  
The VCAA stipulates that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
"necessary" to make a decision on the claim.  See 
38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159.  Such an 
examination is necessary with regard to the instant case.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should contact the veteran and 
request that he furnish the names and 
addresses of any and all health care 
providers who have accorded him treatment 
for his nervous disorder and who have not 
previously furnished the records of such 
treatment to VA.  In connection with this 
matter, he should be furnished the 
appropriate forms (VA Form 21-4142) to 
allow VA to obtain any indicated medical 
records.

2.  Thereafter, VBA should request that 
any and all health care providers 
identified by the veteran, and who have 
not previously furnished records of 
treatment to VA, provide VA with legible 
copies of all medical records compiled 
pursuant to treatment of the veteran for 
nervous or mental problems.  VBA should 
also request that all records compiled at 
the Lakeside (Chicago) VA Medical Center 
pursuant to treatment accorded the 
veteran at that facility be furnished.

3.  Following completion of the above 
development, the veteran should be 
afforded a VA mental status examination.  
The examiner should be asked to 
thoroughly review the veteran's medical 
records in conjunction with the 
examination and to indicate in the 
examination report that the records were 
reviewed.  The examiner should be asked 
to indicate whether any nervous disorder 
is currently manifested and, if so, 
whether the diagnosed disorder or 
disorders was initially manifested during 
the veteran's period of active service or 
is otherwise the product of an in-service 
injury or incident, to include, if 
appropriate, findings as to whether the 
paranoid personality disorder identified 
during service was an erroneous 
diagnosis.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

4.  Thereafter, VBA must readjudicate the 
issue of entitlement to service 
connection for a nervous disorder, which 
has been reopened, on a de novo basis.  
If the decision remains unfavorable to 
the veteran, a supplemental statement of 
the case (SSOC) should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


